NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                No. 19-2419
                                ___________

                            TERRENCE HARRIS,
                                       Appellant

                                      v.

   JOHN WETZEL; JAMES BARNACLE; DORINA VARNER; KERI MOORE;
MELISSA HAINSWORTH; ALLEN JOSEPH; CHRISTIE SCHENCK; MARK PRICE;
                MARK BROTHERS; SHOMER; MARKS
               ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                    (D.C. Civil Action No. 3:18-cv-00102)
                  District Judge: Honorable Kim R. Gibson
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)

                                ___________

                                No. 19-2582
                                ___________

                            TERRENCE HARRIS,
                                       Appellant

                                      v.

 PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JOHN WETZEL; JAMES
  BARNACLE; DORINA VARNER; Chief Grievance Coordinator KERI MOORE;
  Assistant Chief Grievance Coordinator MELISSA HAINSWORTH; Superintendent
  ALLEN JOSEPH; former Facility Grievance Coordinator CHRISTIE SCHENCK;
    Facility Grievance Coordinator/Superintendent Assistant ERIC FRAZIER; MARK
     BROTHERS, Captain; MARK PRICE, Major; MELANIE PYLE, Unit Manager
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3:18-cv-00099)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 5, 2020
          Before: AMBRO, GREENAWAY, JR. and PORTER, Circuit Judges

                               (Opinion filed July 30, 2020)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Terrence Harris, a prisoner proceeding pro se, appeals the District Court’s orders

dismissing his complaints in these two cases. For the reasons detailed below, we will

affirm in part and vacate and remand in part.

       In April 2018, pro se appellant Terrence Harris filed two complaints in state court,

which contained similar, but factually distinct, allegations. Both cases were removed by

the defendants to federal court in May 2018 based on federal-question jurisdiction




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
because the complaints appeared to assert some civil rights claims under 42 U.S.C.

§ 1983.

       In Harris v. Pennsylvania Department of Corrections (hereinafter, “Penn. Dep’t of

Corrs.”), Harris alleged that two members of the “Correctional Emergency Response

Team” removed him from his cell, searched the cell, ate some of his food, and removed

other food and supplies (which had cost him a total of $47.77 to purchase from the

commissary). In Harris v. Wetzel (hereinafter, “Wetzel”), he alleged that while he was

away from his cell, prison staff allowed another inmate, who was a jailhouse confidential

informant (“CI”), to go into the cell and steal his property. Some of Harris’s property

was later recovered from the CI and seized as evidence. Harris’s grievances indicated

that the CI distributed some of the property to other inmates before it was seized. It is

unclear whether Harris recovered his property. In both cases, he filed grievances and

grievance appeals, which were denied.

       In both cases Harris listed 40 causes of action, which he attributed in different

combinations to different defendants. Two of the causes of action, brought in both cases,

were “deprivation of lawful property & loss of use” and “theft of property.” Many of the

causes of action and factual allegations were directed at an alleged systemic failure of the

grievance system, in which nearly all grievances were allegedly denied.

       The Magistrate Judge, in separate Reports and Recommendations (“R&Rs”)

issued in each case, recommended that the complaints be dismissed for failure to state a

                                             3
claim and as malicious, pursuant to 28 U.S.C. 1915A(b). In the R&R in Wetzel, the

Magistrate Judge wrote that “[t]o the extent that there is a state law claim against [the CI]

(not a removing defendant) it should be remanded to state court.” (Dkt. No. 2 at 1). The

Magistrate Judge did not otherwise mention the state-law claims in either R&R. He

reasoned in both R&Rs that the District Court had not been conferred jurisdiction to sit as

an appellate court for Pennsylvania’s administrative remedy system, that there was no

cause of action for “wrongful decisionmaking” as it related to the defendants’

investigation of Harris’s claims, and that the grievance system had previously been held

to be a suitable postdeprivation remedy. The District Court adopted the R&Rs, over

Harris’s objections, and dismissed both complaints, with prejudice, without commenting

in Wetzel on the Magistrate Judge’s recommendation that any state-law claim against the

CI be remanded.

         We have jurisdiction under 28 U.S.C. § 1291, and our review of a § 1915A(b)(1)

dismissal for failure to state a claim is guided by the same de novo standard used to

evaluate motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Harnage v. Lightner, 916

F.3d 138, 140-41 (2d Cir. 2019) (per curiam); cf. Allah v. Seiverling, 229 F.3d 220, 223

(3d Cir. 2000) (“Our review of the District Court’s sua sponte dismissal for failure to

state a claim, which was authorized by 28 U.S.C. § 1915(e)(2)(B)(ii) . . ., like that for

dismissal under Fed. R. Civ. P. 12(b)(6), is plenary.”).1


1
    In Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir. 1995), decided before a major
                                               4
       We agree with the District Court that Harris’s claims as they relate to the

grievance system failed to state a claim. First, we have previously rejected claims that

the grievance system at issue provided an inadequate postdeprivation remedy. See, e.g.,

Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410, 42 (3d Cir. 2010) (“In Reynolds,

we held that the existence of a similar grievance program provided a sufficient remedy.

In sum, the plaintiff had an adequate postdeprivation remedy, thereby satisfying due

process.”) (citing Reynolds v. Wagner, 128 F.3d 166, 181 (3d Cir. 1997)). Furthermore,

the law does not recognize a stand-alone due process claim regarding access to the prison

grievance program. See Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Flick

v. Alba, 932 F.2d 728, 729 (8th Cir. 1991); see also Anderson v. Pennsylvania, 196 F.

App’x 115, 117 (3d Cir. 2006) (“Anderson does not have a liberty interest protected by

the due process clause in the inmate grievance procedures.”) (citing Antonelli, 81 F.3d at

1430); Burnside v. Moser, 138 F. App’x 414, 416 (3d Cir. 2005) (“Inmates do not have a

constitutionally protected right to the prison grievance process.”) (citing Flick, 932 F.2d

at 729).




revision to the in forma pauperis statutes in 1996, we held that significant deference
should be given to a district court’s order dismissing a complaint as malicious. This
Court has not definitively determined whether the new language mandated de novo
review, and other circuits have split on the issue. In any event, because we agree with the
dismissal of Harris’s federal claims for failure to state a claim, we need not address this
issue.
                                               5
       However, Harris’s complaints were filed in state court and contained two claims

that we construe as state-law claims—“deprivation of lawful property & loss of use” and

“theft of property.” These claims were dismissed with prejudice, despite the Magistrate

Judge’s recommendation that, at least as to the CI in Wetzel, the state-law claims be

remanded. We directed the defendants to address whether the District Court should have

remanded these claims or dismissed them without prejudice. The defendants failed to do

so in their brief.

       The Supreme Court has recognized that state tort actions provide an adequate

postdeprivation remedy beyond the grievance system. See Hudson v. Palmer, 468 U.S.

517, 534-35 (1984). In other words, due process concerns are even further removed

because a prisoner who is unhappy with how the administrative process plays out can file

a lawsuit in state court.2 Harris tried to take advantage of this postdeprivation remedy by

filing both of these actions in state court and bringing state-law tort claims. Those




2
  See, e.g., Crosby v. Piazza, 465 F. App’x 168, 172 (3d Cir. 2012) (“Adequate remedies
were available here as Crosby was provided an opportunity to file an administrative
grievance. As the District Court correctly noted, to the . . . extent Crosby is dissatisfied
with the outcome of the administrative process, he may still file a state court tort action.”)
(citing Hudson, 468 U.S. at 535); Mattis v. Dohman, 260 F. App’x 458, 461 (3d Cir.
2008) (“In Pennsylvania, the state prison system has established an internal grievance
procedure through which the state hears claims and, when appropriate, provides
remedies; Mattis was provided with a meaningful post-deprivation remedy regarding the
loss of his property in the form of this grievance system. . . . Furthermore, Mattis could
also have pursued a state tort suit for conversion of property.”) (citing Hudson, 468 U.S.
at 535).
                                               6
actions were removed to federal court, and the federal claims were dismissed, but the

state-law claims were not adjudicated.

         Accordingly, we will remand Penn. Dep’t of Corrs. and Wetzel. The District

Court is directed to consider whether to exercise its supplemental jurisdiction over

Harris’s state-law claims. See 28 U.S.C. § 1367(c)(3).3 If the District Court declines to

exercise its supplemental jurisdiction, it should remand the cases to state court. See

Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995) (“While § 1367(c)

does not specify what disposition the district court is to make of state claims it decides

not to hear, . . . we believe that in a case that has been removed from a state court, a

remand to that court is a viable alternative to a dismissal without prejudice.”) (citations

omitted). Harris’s motions for listing of arguments and court sanctions, one filed in each

case, are denied.




3
    We note that Harris’s state-law claims were not brought against every defendant.
                                              7